DETAILED ACTION

Applicant amended claims 1, 4-12, 14-18 and 20 in the amendment dated 1/6/2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 17 disclose the distinct features of identifying network paths through a plurality of VNF pools, where the selection of VNF pools are based on the geographic locations of the VNF pools within the plurality of VNF pools, among the other limitations of the claims. The closest prior art Qiang and Bothakur teach VNF pools, and paths through VNF pools, but do not explicitly disclose identifying paths based on the geographic locations of the VNF pools within the plurality of VNF pools.  Therefore, claims 1-20 are hereby allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 26, 2021